Upon consideration of this cause in consultation, the majority conclude that the averments of the bill did not suffice to overturn the general rule that one relying upon tax title has the burden of establishing the regularity of the proceedings — there being nothing offered by defendants which made out a prima facie case for such regularity. Morris v. Waldrop, 213 Ala. 435, 105 So. 172.
The court is in accord with all that is said in the opinion of Justice GARDNER, to whom the case was first assigned for consideration, with the exception above noted, which exception, however, presents a vital difference and leads to an opposite result. Under this view, the decree is due to be affirmed. It is so ordered.
Affirmed.
ANDERSON, C. J., and BOULDIN, BROWN, FOSTER, and KNIGHT, JJ., concur.
GARDNER and THOMAS, JJ., dissent.